                 Case 2:20-cv-00661-JCC Document 22 Filed 07/01/20 Page 1 of 7



 1                                                                      Honorable John C. Coughenour
 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   MARK GERMACK DDS, individually and on
10   behalf of all others similarly situated,
                                                            No. 2:20-cv-00661-JCC
11                                        Plaintiff,
                                                            PLAINTIFF’S NOTICE OF
12          v.                                              SUUPLEMENTAL AUTHORITY IN
                                                            SUPPORT OF MOTION FOR STAY OF
13   THE DENTISTS INSURANCE COMPANY,                        PROCEEDINGS PENDING RULING ON
                                                            CONSOLIDATION AND TRANSFER
14                                      Defendant.          BY JPML
15
                                                            Noted on Motion Calendar:
16                                                          June 26, 2020

17

18          In further support of its Motion for Stay of Proceedings Pending Ruling on Consolidation
19
     and Transfer by JPML, and in the interest of judicial comity, Plaintiff respectfully submits the
20
     attached “Order Granting Plaintiff’s Motion for Stay of Proceedings” which Judge Lasnik issued
21
     today in a procedurally identical matter. Judge Lasnik’s Order is attached as Exhibit A.
22

23

24          DATED this 1st day of July, 2020.

25

26

     PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY- 1                    KELLER ROHRBACK L.L.P.
     (No. 2:20-cv-00661-JCC)                                                1201 Third Avenue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
             Case 2:20-cv-00661-JCC Document 22 Filed 07/01/20 Page 2 of 7



 1    StandardSig                           KELLER ROHRBACK L.L.P.
 2
                                            By: s/ Ian S. Birk
 3                                          By: s/ Lynn L. Sarko
                                            By: s/ Gretchen Freeman Cappio
 4                                          By: s/ Irene M. Hecht
                                            By: s/ Maureen Falecki
 5                                          By: s/ Amy Williams-Derry
                                            By: s/ Nathan Nanfelt
 6                                              Ian S. Birk, WSBA #31431
                                                Lynn L. Sarko, WSBA #16569
 7                                              Gretchen Freeman Cappio, WSBA #29576
                                                Irene M. Hecht, WSBA #1106
 8                                              Maureen Falecki, WSBA #18569
                                                Amy Williams-Derry, WSBA #28711
 9                                              Nathan L. Nanfelt, WSBA #45273
                                                1201 Third Avenue, Suite 3200
10                                              Seattle, WA 98101
                                                Telephone: (206) 623-1900
11                                              Fax: (206) 623-3384
                                                Email: ibirk@kellerrohrback.com
12                                              Email: lsarko@kellerrohrback.com
                                                Email: gcappio@kellerrohrback.com
13                                              Email: ihecht@kellerrohrback.com
                                                Email: mfalecki@kellerrohrback.com
14                                              Email: awilliams-derry@kellerrrohrback.com
                                                Email: nnanfelt@kellerrrohrback.com
15
                                            By: s/ Alison Chase
16                                              Alison Chase, pro hac vice forthcoming
                                                801 Garden Street, Suite 301
17                                              Santa Barbara, CA 93101
                                                Email: achase@kellerrohrback.com
18                                              Telephone: (805) 456-1496
                                                Fax: (805) 456-1497
19                                              Email: achase@kellerrohrback.com
20                                              Attorneys for Plaintiff and the Proposed
                                                Class
21

22

23

24

25

26

     PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY- 2          KELLER ROHRBACK L.L.P.
     (No. 2:20-cv-00661-JCC)                                      1201 Third Avenue, Suite 3200
                                                                     Seattle, W A 98101-3052
                                                                  TELEPHONE: (206) 623-1900
                                                                   FACSIMILE: (206) 623-3384
                 Case 2:20-cv-00661-JCC Document 22 Filed 07/01/20 Page 3 of 7



 1
                                       CERTIFICATE OF SERVICE
 2
              I certify that on 1st day of July, 2020, I electronically filed the foregoing with the Clerk
 3

 4   of the Court using the CM/ECF system, which will send notice of such filing to the following:

 5   Thomas Lether (WSBA #18089)
     Eric J. Neal (WSBA #31863)
 6   Lether Law Group
     1848 Westlake Avenue North, Suite 100
 7
     Seattle, WA 98109
 8   Email: tlether@letherlaw.com
     Email: eneal@letherlaw.com
 9
                                                         s/ Brian Spangler
10                                                       Brian Spangler, Legal Assistant
                                                         Keller Rohrback L.L.P.
11
                                                         1201 Third Avenue, Suite 3200
12                                                       Seattle, WA 98101
                                                         bspangler@kellerrohrback.com
13
     4826-0970-7457, v. 1
14

15

16

17

18
19

20

21

22

23

24

25

26

     CERTIFICATE OF SERVICE - 1                                            KELLER ROHRBACK L.L.P.
     (2:20-cv-00661-JCC)                                                       1201 Third Avenue, Suite 3200
                                                                                  Seattle, W A 98101-3052
                                                                               TELEPHONE: (206) 623-1900
                                                                                FACSIMILE: (206) 623-3384
Case 2:20-cv-00661-JCC Document 22 Filed 07/01/20 Page 4 of 7




                  EXHIBIT A
              Case 2:20-cv-00661-JCC
                   2:20-cv-00676-RSL Document 22
                                              24 Filed 07/01/20 Page 5
                                                                     1 of 7
                                                                          3




 1
 2
 3
 4
 5
                                 UNITED STATES DISTRICT COURT
 6
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8
 9     NUE LLC dba NUE SEATTLE,                                 Case No. C20-676RSL

10                           Plaintiff,                         ORDER GRANTING
11                      v.                                      PLAINTIFF’S MOTION FOR
                                                                STAY OF PROCEEDINGS
12     OREGON MUTUAL INSURANCE
       COMPANY,
13
                             Defendant.
14
15
            This matter comes before the Court on plaintiff’s “Motion for Stay of Proceedings
16
     Pending Ruling on Consolidation and Transfer by JPML.” Dkt. #12. Having reviewed the
17
     memoranda submitted by the parties and the remainder of the record, the Court finds as follows:
18
            Plaintiff initiated this action on May 5, 2020, alleging breach of contract and seeking
19
     declaratory judgment related to defendant’s coverage of business interruption losses due to
20
     COVID-19. See generally Dkt. #1. In the meantime, a group of plaintiffs nationwide have
21
     initiated pleadings pursuant to 28 U.S.C. § 1407 before the Judicial Panel on Multidistrict
22
     Litigation (“MDL Panel” or “JPML”) seeking to consolidate actions filed against insurers for
23
     COVID-19 related losses. See In re COVID-19 Bus. Interruption Prot. Ins. Litig., MDL No.
24
     2492. Plaintiff asserts, and defendant does not dispute, that the MDL Panel will consider
25
     whether to consolidate and transfer the related actions at a hearing on July 30, 2020, with a
26
     decision to follow shortly after. Plaintiff moves to stay these proceedings pending the MDL
27
     Panel’s decision. Meanwhile, defendant has filed a motion to dismiss (Dkt. #7), which is fully
28
     briefed and pending before this Court.
     ORDER GRANTING PLAINTIFF’S MOTION FOR STAY OF PROCEEDINGS - 1
              Case 2:20-cv-00661-JCC
                   2:20-cv-00676-RSL Document 22
                                              24 Filed 07/01/20 Page 6
                                                                     2 of 7
                                                                          3




 1          Whether to stay proceedings while the JPML considers a motion to transfer is within the
 2 sole discretion of the transferor judge. In re Air Crash Disaster at Paris, France, on Mar. 3,
 3 1974, 376 F. Supp. 887, 888 (J.P.M.L. 1974). “When considering a motion to stay, the district
 4 court should consider three factors: (1) potential prejudice to the non-moving party; (2) hardship
 5 and inequity to the moving party if the action is not stayed; and (3) the judicial resources that
 6 would be saved by avoiding duplicative litigation if the cases are in fact consolidated.” Rivers
 7 v. Walt Disney Co., 980 F. Supp. 1358, 1360 (C.D. Cal. 1997) (citation omitted); see also
 8 Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936) (emphasizing that courts must weigh the
 9 competing interests which will be affected by a stay, including the possible damage which may
10 result from granting the stay, any hardship or inequity that may arise if the matter moves
11 forward, and judicial economy and efficiency).
12          Defendant argues that it will be prejudiced by a stay. Specifically, defendant alleges that
13 plaintiff seeks to delay the Court’s resolution of the pending motion to dismiss, and that the stay
14 will escalate claimed damages against it. While defendant has articulated that the proposed stay
15 could prejudice it, the Court finds any potential prejudice would be minimal given the short
16 duration of the requested stay. Further, as plaintiff notes, moving forward absent this brief stay
17 may result in wasteful litigation and discovery efforts by both parties.
18          Judicial economy is the “most important factor” in considering whether to stay
19 proceedings pending an MDL motion. See Stuart v. DaimlerChrysler Corp., No. 1:08-CV-0632
20 OWW GSA, 2008 WL 11388470, at *3 (E.D. Cal. Dec. 23, 2008). While defendant asserts
21 plaintiff has failed to show that a stay will conserve judicial resources, the crux of defendant’s
22 argument is that there is little risk of conflicting rulings or inefficient use of resources because
23 the issues in this case are factually distinct from those in the related actions before the MDL
24 Panel. Defendant implies that MDL consolidation is unlikely. But “[a]t this stage, the Court
25 does not weigh the likelihood that the JPML will grant the transfer motion; rather, the Court
26 considers whether judicial resources would be saved by avoiding duplicative litigation if the
27 cases are in fact consolidated.” Short v. Hyundai Motor Am. Inc., C19-0318JLR, 2019 WL
28 3067251, at *2 (W.D. Wash. July 12, 2019) (citation and internal quotation marks omitted). The

     ORDER GRANTING PLAINTIFF’S MOTION FOR STAY OF PROCEEDINGS - 2
             Case 2:20-cv-00661-JCC
                  2:20-cv-00676-RSL Document 22
                                             24 Filed 07/01/20 Page 7
                                                                    3 of 7
                                                                         3




 1 parties have engaged in the early stages of this litigation, and defendant has filed a motion to
 2 dismiss which remains pending and will require the Court’s attention absent a stay. The Court’s
 3 consideration of this motion will be duplicative if the cases are in fact consolidated. See
 4 generally Rivers, 980 F. Supp. at 1360-61. The Court finds that principles of judicial economy
 5 weigh in favor of granting a stay.
 6         On balance, the Court finds that a stay pending the resolution of the MDL motion in In re
 7 COVID-19 Business Interruption Protection Insurance Litigation, MDL No. 2492, is warranted.
 8 Plaintiff’s Motion for Stay of Proceedings Pending Ruling on Consolidation and Transfer by
 9 JPML (Dkt. #12) is accordingly GRANTED.
10         IT IS HEREBY ORDERED that this matter is stayed in its entirety pending resolution of
11 the MDL motion.
12         IT IS FURTHER ORDERED that the parties shall file a joint status report notifying the
13 Court of the resolution of the MDL motion within ten (10) days of the JPML’s decision.
14         DATED this 1st day of July, 2020.
15
16
17                                                   A
                                                     Robert S. Lasnik
18
                                                     United States District Judge
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING PLAINTIFF’S MOTION FOR STAY OF PROCEEDINGS - 3
